Citation Nr: 0737843	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-38 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for a blood condition, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a lung condition and 
a blood condition.  It is mandatory that the veteran be 
provided with VCAA notice informing him of the elements 
required to establish a service connection claim, namely, (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  VCAA notice 
was sent to the veteran in July 2003, but this notice does 
not properly inform the veteran in this regard.  Instead, the 
letter directs the veteran to submit scientific or medical 
evidence showing a link between his conditions and dioxin 
exposure, and also informs him that he needs evidence 
establishing the chronicity of his conditions from service to 
the present.  While it is true that the chronicity provisions 
of 38 C.F.R. § 3.303(b) provide one available route of 
establishing direct service connection, satisfaction of 
38 C.F.R. § 3.303(b) is not necessary for awarding service 
connection.  

The same is true for a link between the veteran's current 
conditions and dioxin exposure; it is not necessary that the 
veteran establish this particular link in order to be awarded 
service connection.  The veteran has claimed his lung 
condition is due not only to herbicide exposure, but also to 
a bunker falling on top of him when he was in service.  He 
must be advised of the general requirements for service 
connection.  The July 2003 letter notes the enclosure of an 
attachment entitled, "What the evidence must show," but 
this enclosure is not reflected by the file.

Moreover, the July 2003 VCAA notice does not specifically ask 
the veteran to submit any evidence in his possession that 
pertains to the claims.  Also, during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires that notice be provided concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Complaint notice is required in 
this regard as well.  

Incidentally, efforts should be made to further develop the 
evidence in this matter.  In his April 2003 claim, the 
veteran stated he is currently treated for his conditions on 
appeal by Soon Gum Kim.  Within the July 2003 VCAA letter the 
veteran was asked to submit a VA Form 21-4142 for this 
provider so that records could be requested, but the veteran 
did not respond.  The RO should once more ask the veteran to 
submit this form so that records can be requested from Dr. 
Kim.  

Additionally, in his April 2003 claim and later in July 2003, 
the veteran stated he also receives treatment at the VAMC 
facility in Alexandria, Louisiana.  The file contains an 
abundance of records from this facility dated from 1991 to 
1993, many of which appear to have been submitted by the 
veteran himself, but only eleven pages of actual treatment 
notes, dated from 2002-2003, are associated with the file.  
Any and all updated treatment records should be obtained 
prior to adjudication of these claims.  VA is held to have 
constructive notice of the contents of these VA records at 
the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim, 
and a request that the veteran submit any 
pertinent evidence in his possession.  
Also provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file all updated records from the VAMC in 
Alexandria, Louisiana.  Ask the veteran 
if he has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.  Do not associate duplicate 
records with the claims file.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records from Soon Gum Kim.  
Thereafter, the RO should attempt to 
obtain those records.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



